DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/10/18 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tatsuhiko et al (WO2012026003) in view of Hayakawa et al (JP2013009452).
Regarding claim 1, Tatsuhiko et al teach a device for manufacturing a rotor core (Abstract), which reads on applicant’s claimed invention, including: 
a first mold (Fig. 11, 38 & 41) including a fitting recess (Recess of 41) that fits and holds a laminated iron core (12) in which a magnet (14) is inserted into a magnet insertion hole or a laminated iron core (12) in which a magnet (14) and an exterior member (41) are mounted on an outer circumferential side; 
a second mold (46) that is engaged with the first mold and clamps and seals the laminated iron core (12) together with the first mold; 
a resin injection unit (35) that is provided to the second mold, and injects a resin material (36) into the magnet insertion hole or between the exterior member (38 & 46) and the laminated iron core (12) by using a molding machine; and 
a magnet positioning and holding mechanism (51 & 52) that positions and holds the magnet (14) in a state of being fit into the fitting recess of the first mold (41);
wherein the magnet positioning and holding mechanism (51 & 52) includes a mechanical magnet pressing mechanism or spring to press the magnet (42 & 44). 
However, Tatsuhiko et al fail to teach that the magnet positioning and holding mechanism (51 & 52) is pulling the magnet (14) toward the second mold (46) such that an end of the magnet (9) is spaced apart from the first mold (38).
Hayakawa et al teach an apparatus (Fig. 4, 8; Paragraph 0025) to assemble a rotor with an electromagnet (Fig. 6, 10 & 13) as a magnet positioning and holding mechanism to stabilize the position and attitude of a magnet (9) in a slot portion (3) for resin filling (12), wherein the magnet positioning and holding mechanism is configured to position and hold the magnet by pulling (F2 & F4) the magnet (9) toward an end side of the laminated iron core facing the first or second mold (6 or 7; Para. 0027, lines 265-268; Para. 0031 & Para. 0039) such that an end of the magnet is spaced apart from a mold surface that forms the fitting recess of the first or second mold, as the pulling forces (F2 & F4) can be controlled and varied in any desired axis direction, as long as the magnet (9) is accurately positioned in the vertical direction.
It would be obvious to one of ordinary skill in the art at the time of the effective 
filing date of the claimed invention to modify the device for manufacturing a rotor core of Tatsuhiko et al, by applying the electromagnet (Fig. 8, 10 & 13) as a magnet positioning and holding mechanism, as taught by Hayakawa et al, to position and hold the magnet by pulling the magnet (9) toward an end side of the laminated iron core facing the second mold (7) such that an end of the magnet (9) is spaced apart from a mold surface that forms the fitting recess of the first mold (6), in order to stabilize the position and attitude of a magnet in a slot portion during the resin filling.
Regarding claim 7, Tatsuhiko et al in view of Hayakawa et al teach a method for manufacturing a rotor core (12) using the manufacturing device (38, 41 & 46 or 6 & 7) for the rotor core, comprising:
injecting a resin material (36 or 6) into a magnet insertion hole (12) or between an exterior member (38 & 46) and laminated iron core (12 or 2) in a state in which the magnet (14 or 9) is positioned and held by the magnet positioning and holding mechanism (51 & 52 or 10 & 13).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any issues of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments; especially with the amendment being disclosed by the positioning and holding mechanism (Fig. 8, 10 & 13) of the prior art, Hayakawa et al, of the magnet (9) in both directions toward the first or second mold (6 or 7; Para. 0027, lines 265-268; Para. 0031 & Para. 0039) by controlling the electromagnetic force (F2 or F4) while the applicants’ amendment and remarks are just focused in one direction, the magnet (9) toward the second mold (7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 4, 2022